Order filed September 30, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00281-CV
                                   ____________

                         SANDRA ST. JOHN, Appellant

                                         V.

               RAYMOND CRAIG HEARNE JUNIOR, Appellee


                On Appeal from the County Probate Court No. 2
                            Harris County, Texas
                       Trial Court Cause No. 483017

                                    ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellant has not paid or made arrangements to pay for the record and
is not appealing as indigent. On June 14, 2021, the clerk of this court notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, within 15 days of notice, provided this court with
proof that a request to prepare the reporter’s record had been made and proof of
payment or indigency. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2